DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11/26/2020 is acknowledged.  The traversal is on the ground(s) that all claim 1 to 20 correspond to the elected species or are generic to both Species I and II.  Species I and Species II share common features defined in the claims - therefore, there will be no search and/or examination burden..  This is found persuasive, and the restriction requirement is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application 62/832,955 filed 3/26/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 12-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman et al. (US 20150310381 A1) (hereinafter Lyman).
Regarding claim 1, Lyman discloses:
An apparatus for receiving one or more delivery items into an enclosure having a lockable door at an entrance thereof, the apparatus comprising: [See Lyman, ¶ 0038, Fig. 3 illustrates a lockable garage entry door (310), and corresponding system for detecting a delivery person (305).]
a front input structure installable on a first side of the lockable door corresponding to an exterior of the enclosure; [See Lyman, ¶ 0038 discloses a keypad outside (a first side of the lockable door corresponding to an exterior of the enclosure) the garage door for receiving a temporary keypad code from the delivery person.]
[See Lyman, ¶ 0047, 0050, Fig. 3 discloses one or more cameras situated in relation to an area of the garage; See Lyman, Fig. 3 illustrates camera (335) on a second side of the lockable garage door (310) corresponding to an interior of the enclosure.]
an actuation structure for locking and unlocking the lockable door; and [See Lyman, ¶ 0047-0050 and Fig. 3 discloses a plurality of “remote actuated door locks” (350-1, 350-2, 350-3) as well as “garage door controller” (330).  Further, that a premises automation controller is responsible for sensing an open vs. closed state of each door lock, and actuating the locks into a desired position.]
a control circuitry for functionally coupling to the first imaging component, the front input structure, and the actuation structure, the control circuitry being configured for: [See Lyman, ¶ 0030, 0048-0050, 0060 discloses functionally coupling elements as illustrated per Fig. 3 – for instance, describing a scenario in which a delivery person is determined to be at the premises, checking the locked/unlocked state of doors adjoining the premises, actuating locks as necessary, and accepting a temporary unlock code from the delivery person via a keypad.  Each of the components are functionally coupled inasmuch as the individual components function in concert by transmitting and receiving feedback.]
storing one or more unlocking codes; [See Lyman, ¶ 0033, 0035, 0038 discloses a plurality of potential unlocking schemes and codes – specifically reciting a management module sending a temporary access code to a device associated with the delivery person or with a keypad located outside the garage door.]
receiving an access code from a visitor via the front input structure; [See Lyman, ¶ 0038 discloses a delivery person entering a temporary access code into a keypad located outside the garage door.]
determining that the access code corresponds to one of the one or more unlocking codes; [See Lyman, ¶ 0038 discloses sending a temporary access code (a temporary electronic key configured to unlock the front door) to a delivery person outside of the garage.  Clearly the temporary electronic key would be verified by the management module for a matching entry code.]
[See Lyman, ¶ 0031, 0038 discloses unlocking a garage door (or alternate door to a delivery location) in response to receiving a code from a delivery person at a keypad.]
activating the first imaging component for monitoring the entrance and at least a first portion of the exterior of the enclosure adjacent a first side of the entrance. [See Lyman, ¶ 0047-0048 discloses one or more cameras situated in relation to a front door, and monitoring/determining that a delivery person has arrived at a premises.  One or more cameras are recited, and hence at least a “portion of the exterior” of the enclosure would be monitored by the camera(s) field of view.]

Regarding claim 2, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
wherein the front input structure comprises at least one of a second imaging component for detecting an image encoding the access code, and a first keyboard for entering the access code. [See Lyman, ¶ 0033, 0035 discloses instructing a delivery person to place an identification card including a unique code (barcode, QR code) etc. in relation to a camera.  The QR code (or an alternative thereof) thus “encoding” an access code therein; See Lyman, ¶ 0038 discloses the use of a keypad located outside the garage door for receiving an input from a delivery driver.]

Regarding claim 3, Lyman discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
further comprising a third imaging component installable on the first side of the lockable door for functionally coupling to the control circuitry for monitoring a second portion of the exterior of the enclosure. [See Lyman, ¶ 0047, 0059 discloses the use of one or more remote cameras for monitoring both an interior garage area and an area relative to a front door or entrance.  Hence, one would understand the use of plural remote cameras as observing different fields of view and hence a “second portion” of the exterior space.]

Regarding claim 4, Lyman discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
further comprising at least one of a front display for displaying user instructions to the visitor, a front motion sensor, [See Lyman, ¶ 0025-0026 discloses a plurality of potential motion sensors for detecting a delivery person at the premises.] a first speaker installable on the first side of the lockable door, a first microphone installable on the first side of the lockable 

Regarding claim 7, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
further comprising a door-status detection structure for detecting a status of the lockable door; [See Lyman, ¶ 0031, 0038 discloses checking the status of a door (locked vs. unlocked)
wherein the door-status detection structure comprises a door-status sensor and a mark detectable by the door-status sensor; and [See Lyman, ¶ 0022, 0038, 0043, 0048, discloses determining that one or more locking mechanisms associated with one or more entryways of the premises are in a locked position.  Additionally, that a camera may function as a sensor in detecting a state of the door; See Lyman, ¶ 0058 discloses a door sensor in particular; See Lyman, ¶ 0049-0050 discloses an indicator detectable by the camera (335), per Fig. 3.]
[See Lyman, ¶ 0026, 0058 discloses door sensors, which would naturally be affixed to each of the remote actuated door locks in the area illustrated per Fig. 3.] and the other one of the door-status sensor and the mark is installable on a doorjamb associated with the lockable door. [See Lyman, ¶ 0049 discloses that an indicator (340, as illustrated per Fig. 3) identifies a designated delivery location, and that particularly the location may be marked by one or more signs affixed to a surface of the garage.

Regarding claim 9, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
wherein the lockable door is upwardly openable; and [See Lyman, Fig. 3 illustrates a garage door element (310), wherein it is within the level of ordinary skill to understand that garage doors routinely and conventionally retract upwards to open.]
wherein the control circuitry is configured for monitoring the predefined area in the enclosure using the first imaging component. [See Lyman, ¶ 0040-0041, 0049-0050, and Fig. 3 discloses using a camera (335, per Fig. 3) to monitor a delivery area, as well as performing image analysis on captured images to identify a designated location in which a delivery person may place a package.]

Regarding claim 12, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
wherein the control circuitry is further configured for: checking, before said unlocking the lockable door, whether another door of the enclosure is locked; and locking the another door if the another door is not locked. [See Lyman, ¶ 0048, 0055 discloses that before granting a delivery person access to a delivery location (inside a garage), a controller may check if any other doors to the delivery location are locked/unlocked.  Particularly, upon verifying that monitored locking mechanisms are in a locked position, a delivery person is subsequently given access to the delivery location; See Lyman, Fig. 3 illustrates a plurality of remote actuated door locks – the status of each being verifiable by the premises automation controller.]

Regarding claim 13, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
wherein the control circuitry is further configured for: monitoring the visitor in the enclosure; and [See Lyman, ¶ 0049-0050 discloses observing a delivery area via camera 335, and judging when a delivery person has exited a delivery area.]
[See Lyman, ¶ 0049-0050 discloses an automation controller sending a command to a garage door controller to close the garage door after the package has been detected as being placed in the delivery area.]

Regarding claim 14, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “an apparatus”, and is therefore rejected on the same premise.  
	
Regarding claim 16, Lyman discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
further comprising: checking, before said unlocking the lockable door, whether another door of the enclosure is locked; and locking the another door if the another door is not locked. [See Lyman, ¶ 0047-0050 and Fig. 3 discloses a plurality of “remote actuated door locks” (350-1, 350-2, 350-3) as well as “garage door controller” (330).  Further, that a premises automation controller is responsible for sensing an open vs. closed state of each door lock, and actuating the locks into a desired position.]

Regarding claim 17, this claim recites analogous limitations to claim 1 in the form of “one or more non-transitory computer-readable storage devices” rather than “an apparatus”, and is therefore rejected on the same premise.  
Further, claim 17 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Lyman discloses:
One or more non-transitory computer-readable storage devices comprising computer-executable instructions for receiving one or more delivery items into an enclosure having a [See Lyman, ¶ 0010 discloses a non-transitory computer-readable medium that stores instructions.]

Regarding claim 19, this claim recites analogous limitations to claim 12, and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 13, and is therefore rejected on the same premise.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Hall et al. (US 20150235493 A1) (hereinafter Hall).
Regarding claim 5, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman does not appear to explicitly disclose:
further comprising a rear input structure for receiving one or more codes for generating the one or more unlocking codes, said rear input structure being installable on the second side of the lockable door. 
However, Hall discloses:
further comprising a rear input structure for receiving one or more codes for generating the one or more unlocking codes, said rear input structure being installable on the second side of the lockable door. [See Hall, ¶ 0051, Figs. 7 and 10 discloses an input device such as a keypad.  Particularly, it is noted that a user inputs an access code into the keypad, and the access code is transmitted to a control module where it is compared against one or more stored access codes.  Upon matching, the garage door is opened.  Note Fig. 10, which specifically illustrates the “rear input structure” (606b) as being installed on the second side of the lockable door, corresponding with an interior space.]
In the above citations and throughout the reference as a whole, Lyman discloses controlling access and providing secure delivery of a package to a designated delivery area of a premises – a garage area, through the use of camera surveillance and integrated premises automation controllers.  As cited above, Lyman suggests checking the locked/unlocked state of doors adjoining the premises, actuating locks as necessary, and accepting a temporary unlock code from the delivery person via a keypad.  Lyman however, does not elaborate on a secondary keypad being affixed on the second side of a lockable door at an interior of a garage premises.
Hall discloses noteworthy similarities to Lyman, including the context of access control to a secured premises.  As a whole, Hall relates to providing access codes via a network to control access to an enclosure, and further elucidates an embodiment in which an input device is provided on the interior of a garage area.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lyman to add the teachings of Hall in order to provide selective access control to a delivery person, allowing increased potential customer delivery preferences. (Hall, paragraph 0049).

Regarding claim 6, Lyman in view of Hall discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Hall discloses:
wherein the rear input structure comprises at least one of a fourth imaging component for detecting one or more images containing information associated with the one or more unlocking codes, [See Hall, ¶ 0063, Fig. 7 illustrates a “fourth imaging component” (element 702), which is disclosed as an optical or RFID scanner to scan a tag or label (bar code, matrix code, chip, etc.) storing the access code.] and a second keyboard for entering the information associated with the one or more unlocking codes. [See Hall, Figs. 7, and 10 illustrate a keypad including a keyboard with a numbered keypad for entering an access code, wherein the distinction is that the “second keyboard” is located inside of the garage.]
For motivation, see Examiner’s earlier rejection of claim 5.

Claims 8, 10, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Merkley et al. (US 10861265 B1) (hereinafter Merkley).
Regarding claim 8, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Lyman does not appear to explicitly disclose:
wherein the control circuitry is configured for monitoring a predefined area in the enclosure accessible to the visitor and for generating an error output if the visitor in the predefined area has moved out of the predefined area. 
However, Merkley discloses:
wherein the control circuitry is configured for monitoring a predefined area in the enclosure accessible to the visitor and for generating an error output if the visitor in the predefined area has moved out of the predefined area. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.]
In the above citations and throughout the reference as a whole, Lyman discloses controlling access and providing secure delivery of a package to a designated delivery area of a premises – a garage area, through the use of camera surveillance and integrated premises automation controllers.  As cited above, Lyman suggests checking the locked/unlocked state of doors adjoining the premises, actuating locks as necessary, and accepting a temporary unlock code from the delivery person via a keypad.  Lyman however, does not elaborate on a secondary keypad being affixed on the second side of a lockable door at an interior of a garage premises.
Merkley discloses noteworthy similarities to Lyman, also including the context of automated door locking.  Merkley as a whole relates to collecting and analyzing sensor data associated with security and home automation systems, and activating alarm functionality in response to gathered sensor data. 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lyman to add the teachings of Merkley in order to selectively control alarm sensitivity based on received sensor and home automation preference data.

Regarding claim 10, Lyman discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Merkley discloses:
wherein the control circuitry is configured for commanding the actuation structure to lock the lockable door after a predefined period of time since said unlocking the lockable door. [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]
For motivation, see Examiner’s earlier rejection of claim 8.

Regarding claim 11, Lyman in view of Merkley discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Merkley discloses:
wherein the control circuitry comprises a timer for counting the predefined period of time; and [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]
wherein the control circuitry is further configured for: restarting the timer if another access code is inputted. [See Merkley, col. 12 lines 58-67 and col. 13 lines 1-13 discloses detecting a person exiting a property, or detecting that a person exited a home based on received sensor data, a control panel determines whether occupancy can be detected and initiates a predetermined time countdown.  Hence, if a person entered a code, left the home, and re-entered, the sensors would determine occupancy and effectively “reset” a countdown.]
For motivation, see Examiner’s earlier rejection of claim 8.

Regarding claim 15, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170034485 A1		Scalisi; Joseph Frank

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/             Examiner, Art Unit 2486